MEMORANDUM**
Sharon L. Foster appeals pro se from the district court’s order affirming the bankruptcy court’s judgment of dismissal, and the district court’s order denying her motion for reconsideration. We have jurisdiction under 28 U.S.C. § 158(d) and 28 U.S.C. § 1291. The issue of dischargeability of a debt is a mixed question of fact and law that we review de novo. Miller v. United States, 363 F.3d 999, 1004 (9th Cir.2004). We review the bankruptcy court’s conclusions of law de novo and its findings of fact for clear error. Id. at 1003-04. We affirm.
Many of the facts regarding the sale of the mobile home are in dispute, and the credibility of the witnesses is the determining factor. See Fed. R. Bankr.P. 8013 (requiring courts to give due regard “to the opportunity of the bankruptcy court to judge the credibility of the witnesses”). Because the record provides no reason to question the Bankruptcy Court’s factual findings, we uphold the court’s conclusion that Foster did not prove fraud that would render the debt nondischargeable under 11 U.S.C. § 523(a)(2)(A).
The district court did not abuse its discretion by denying Foster’s motion to reconsider because there was no manifest error in the district court’s affirmance of the bankruptcy court’s order, and Foster did not present new facts or legal authority or otherwise comply with Rule 60(b) of the Federal Rules of Civil Procedure. See Nat’l Bank of Long Beach v. Donovan (In re Donovan), 871 F.2d 807, 808 (9th Cir.1989) (per curiam) (stating that a motion to reconsider is reviewed for abuse of discretion).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.